*110OPINION.
Aeundell:
From the detailed facts set forth in the findings we have no difficulty in reaching the conclusion that substantially all of the stock of petitioner and the Brown McPhee Lumber Co. was, during the year 1921, owned or controlled by the same interests. It follows that these corporations should be permitted to file consolidated returns.
While the directors appear to have authorized the salaries in the amount of $10,000 each for Theodore B. Brown and Horatio J. Brown for the year 1919, only $6,000 was paid to each and no additional amount was accrued on the books of petitioner nor claimed by it as a deduction in its income-tax return for the year 1919. Neither the difference between the amount authorized and the sum paid in 1919 nor the figure here claimed as a deduction has ever been accrued on its books or paid. For this situation we are offered no satisfactory explanation. We conclude that petitioner’s expense for officers’ salaries in the year 1919 was not in excess of $12,000.
Judgment will be entered on 15 days' notice, under Rule 50.